IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-37,288-04


EX PARTE JAMES LEE CLARK




ON MOTION FOR LEAVE TO FILE AND
PETITION FOR WRIT OF MANDAMUS

IN CAUSE NO. F-93-0713-C FROM THE

211TH DISTRICT COURT OF DENTON COUNTY



Per Curiam.

ORDER


	This is a Motion for Leave to File and Petition for Writ of Mandamus filed pursuant
to Texas Rule of Appellate Procedure 72.
	Applicant was convicted of capital murder on May 3, 1994.  On direct appeal we
affirmed the conviction and sentence.  Clark v. State, No. 71,911 (Tex. Crim. App. October
2, 1996).  Applicant's initial application for writ of habeas corpus was filed with the trial
court on October 6, 1997.  After reviewing that application, we denied relief.  Ex parte Clark, 
 No. 37,288-01 (Tex.Crim.App. July 8, 1998).  A subsequent application was filed on 

 CLARK   -2-
November 16, 2002.  We determined that one claim satisfied the requirements of Article
11.071, Section 5 and remanded to the convicting court for resolution.  The convicting court
conducted hearings over several days and returned the record to this Court; after review we
denied the relief sought.  Ex parte Clark, WR-37,288-02 (Tex. Crim. App. March 4, 2004). 
On April 2, 2007, petitioner filed a second subsequent application for writ of habeas corpus. 
Because it failed to meet the requirements of Article 11.071, Section 5, the application was
dismissed as an abuse of the writ.  Ex parte Clark, WR-37,288-03 (Tex. Crim. App. April
3, 2007).
	We have reviewed the motion and petition, and we deny leave to file.
	IT IS SO ORDERED THIS THE 11TH DAY OF APRIL, 2007.
Do Not Publish